DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 2, and 5 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 09/12/2019 and reviewed by the Examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-2 (winding device and net)
Species B: Fig. 6 (virtual wall)
Species C: Fig. 7-8 (base station and net)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Currently, it appears that claims 1 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Michael Mutter on 03/23/2021 a provisional election was made without traverse to prosecute the invention of Species A (Figs. 1-2), claims 1, 2, and 5.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 3 and 4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, claim 3 recites “at least one virtual wall surface” which is drawn to Species B (Fig. 6), and claim 4 recites “a base station apparatus” which is drawn to Species C (Figs. 7-8).

Claim Objections
Claim 2 is objected to because of the following informalities: The Examiner suggests changing “a net of which mesh” in line 2 to --a net with a mesh which--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a capacity" in line 9. This is a double inclusion of “a capacity” in line 3. The Examiner suggests changing “a capacity” to --the capacity--.
Claim 2 recites the phrase “the container includes a net of which mesh becomes finer as the net is wound up” in line 2. This renders the claim indefinite, since it is unclear how the mesh of the net can become finer as it is wound up. It is not clear whether the mesh of the net is changing in consistency as it is wound up, if the mesh of the net has a finer mesh at a bottom portion, or if the mesh of the net has a gradient in consistency which becomes finer toward the bottom. The phrase was interpreted as best understood as the mesh of the net having a finer mesh at a bottom portion. 
Claim 5 recites the phrase “a capacity" in line 11. This is a double inclusion of “a capacity” in line 4. The Examiner suggests changing “a capacity” to --the capacity--.
Claims 2 is also rejected based on its dependence to claim 1.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aksnes (WO 2014204319) in view of Troy et al. (U.S. Pub. 20120006277).
In regard to claim 1, Aksnes discloses a cultivation device comprising: a container to contain fish under water: a capacity adjustment device to adjust a capacity of the container (Fig. 1 and Page 7, lines 6-12, where there is a capacity adjustment device which changes the volume of water (i.e. the capacity) in the container 14); a monitoring device to acquire monitoring information indicating internal and external states of the container (Figs. 2-4 and Page 7, lines 18-23, where there is a monitoring device 30 which collects data related to internal and external states of the container 14 (i.e. number of fish inside/outside the container)); and processing circuitry to control the capacity adjustment device, wherein the processing circuitry determines a capacity of the container on a basis of the monitoring information acquired by the monitoring device, and the capacity adjustment device adjusts the capacity of the container to the capacity determined by the processing circuitry (Page 7, lines 6-12, where the capacity of the container 14 is adjusted before the fish are transferred via outlet 22; Page 8, lines 24-31, where the monitoring device 30 determines when the fish should be transferred via outlet 22 to external equipment 26 for treatment/sorting; Specification, where the monitoring information (lice and fish count) acquired by the monitoring device 30 is used to control the capacity of the container 14 (decreasing the volume of container 14) before the fish are transferred out of container 14; and it is old and well known that processing circuitry is used in monitoring and control devices). Aksnes does not disclose an underwater moving device to move the container under water; processing circuitry to control the underwater moving device; the processing circuitry determines a position of the container on a basis of the monitoring information acquired by the monitoring device; and the underwater moving device moves the container to the position determined by the processing circuitry. Troy et al. disclose an underwater moving device to move the container under water (Fig. 2, where there are underwater moving devices 36 to move the container 20 under water); processing circuitry to control the underwater moving device (it is old and well known that processing circuitry is used in propulsion systems); the processing circuitry determines a position of the container on a basis of the monitoring information acquired by the monitoring device (Paragraph [0067], where there is an intelligent global positioning system/dynamic control positioning system in the central hub 28 which monitors and determines a position of the container 20 and which contains a processing circuitry); and the underwater moving device moves the container to the position determined by the processing circuitry (Paragraph [0063], where the underwater moving devices 36 move the container to a position as controlled by the intelligent global positioning system/dynamic control positioning system). Aksnes and Troy et al. are analogous because they are from the same field of endeavor which include cultivation devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Aksnes such that an underwater moving device to move the container under water; processing circuitry to control the underwater moving device; the processing circuitry determines a position of the container on a basis of the monitoring information acquired by the monitoring device; and the underwater moving device moves the container to the position determined by the processing circuitry in view of Troy et al. The motivation would have been to position the container and fish in an area where the desired nutrients, water temperature, and environmental factors are available. Furthermore, the device could be moved away from predators or undesired weather when needed.
In regard to claim 5, Aksnes discloses a cultivation method comprising: containing fish in a container under water (Figs. 1 and 5, where there is a container 14 which contains fish); adjusting a capacity of the container (Fig. 1 and Page 7, lines 6-12, where there is a capacity adjustment device which changes the volume of water (i.e. the capacity) in the container 14); acquiring monitoring information indicating internal and external states of the container (Figs. 2-4 and Page 7, lines 18-23, where there is a monitoring device 30 which collects data related to internal and external states of the container 14 (i.e. number of fish inside/outside the container)); andBIRCI L SITE'A ART. KOLASCI I & BIRCH. LITMKM/MKM/prtApplication No.: NEWDocket No.: I 163-1541PUSI controlling capacity adjustment of the container (Page 7, lines 6-12, where the volume of water (i.e. the capacity) of the container 14 can be controlled), wherein the method further comprises: determining a capacity of the container on a basis of the monitoring information acquired; and adjusting the capacity of the container to the capacity determined (Page 7, lines 6-12, where the capacity of the container 14 is adjusted before the fish are transferred via outlet 22; Page 8, lines 24-31, where the monitoring device 30 determines when the fish should be transferred via outlet 22 to external equipment 26 for treatment/sorting; and Specification, where the monitoring information (lice and fish count) acquired by the monitoring device 30 is used to control the capacity of the container 14 (decreasing the volume of container 14) before the fish are transferred out of container 14). Aksnes does not disclose moving the container under water; controlling movement of the container; determining a position of the container on a basis of the monitoring information acquired; and moving the container to the position determined. Troy et al. disclose moving the container under water (Fig. 2, where the underwater moving devices 36 move the container 20 under water); controlling movement of the container (Fig. 2, where the underwater moving devices 36 control movement of container 14); determining a position of the container on a basis of the monitoring information acquired (Paragraph [0067], where there is an intelligent global positioning system/dynamic control positioning system in the central hub 28 which monitors and determines a position of the container 20); and moving the container to the position determined (Paragraph [0063], where the underwater moving devices 36 move the container to a position as controlled by the intelligent global positioning system/dynamic control positioning system). Aksnes and Troy et al. are analogous because they are from the same field of endeavor which include cultivation devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Aksnes such that moving the container under water; controlling movement of the container; determining a position of the container on a basis of the monitoring information acquired; and moving the container to the position determined in view of Troy et al. The motivation would have been to position the container and fish in an area where the desired nutrients, water temperature, and environmental factors are available. Furthermore, the device could be moved away from predators or undesired weather when needed.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aksnes (WO 2014204319) in view of Troy et al. (U.S. Pub. 20120006277) as applied to claim 1, and further in view of Fredriksen et al. (WO 8604780) and Gallagher et al. (U.S. Pub. 20100064570).
In regard to claim 2, Aksnes as modified by Troy et al. discloses the cultivation device according to claim 1. Aksnes as modified by Troy et al. does not disclose the capacity adjustment device adjusts the capacity of the container by winding up the net. Fredriksen et al. disclose the capacity adjustment device adjusts the capacity of the container by winding up the net (Figs. 2-3 and Page 5, lines 5-15, where the container is adjustable by changing the length of rods 7 and by winding up the nets with reels 5 to form a tensioned container around guides 6). Aksnes and Fredriksen et al. are analogous because they are from the same field of endeavor which include cultivation devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Aksnes as modified by Troy et al. such that the capacity adjustment device adjusts the capacity of the container by winding up the net in view of Fredriksen et al., since the net winding mechanism and adjustable capacity container of Fredriksen et al. could be used with the device of Aksnes as modified by Troy et al. The motivation would have been to decrease the volume in which the fish are contained, in order to easily feed the fish or in order to prepare the fish to be harvested. Furthermore, winding the net up allows for better access to the netting material to perform repairs or replace damaged sections. 
Furthermore, Aksnes as modified by Troy et al. and Fredriksen et al. does not disclose the container includes a net of which mesh becomes finer as the net is wound up. Gallagher et al. disclose the container includes a net of which mesh becomes finer toward the bottom end (Paragraph [0022], where the size of the mesh of the net decreases from the top end toward the bottom end (i.e. toward the cod end) where the fish are caught). Aksnes and Gallagher et al. are analogous because they are from the same field of endeavor which include fish devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Aksnes as modified by Troy et al. and Fredriksen et al. such that the container includes a net of which mesh becomes finer as the net is wound up in view of Gallagher et al., since the mesh sizing of the net of Gallagher et al. could be used with the device of Aksnes as modified by Troy et al. and Fredriksen et al. The motivation would have been to only hold fish of a certain size in the net, in order to allow escape of smaller fish which are not ready to be harvested. Additionally, a net with a mesh having a larger mesh size at the top and a smaller mesh size at the bottom would allow for effective baiting and capture of fish small enough to enter the container at the top when the net is fully submerged but too large to exit the container when the net is quickly retracted upward.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of marine cultivation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647